Citation Nr: 1313105	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-47 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for right ear hearing loss.

2.  Entitlement to an initial, compensable rating for right hallux valgus deformity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals on appeal from February 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claims of entitlement to service connection for right ear hearing loss and right hallux valgus deformity, respectively, and assigned noncompensable ratings for each.

Because the appeal involves disagreement with initial ratings assigned following the grants of service connection for right ear hearing loss and right hallux valgus deformity, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2011, the Veteran testified regarding his claim of entitlement to an initial, compensable rating for right ear hearing loss before the undersigned at a Board hearing at the Roanoke RO.  A copy of the transcript is of record.

In September 2011, the Veteran appealed his claim of entitlement to an initial, compensable rating for right hallux valgus deformity.  This claim is now also in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks initial, compensable ratings each for right ear hearing loss and right hallux valgus deformity.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  VA Treatment Records

At his August 2011 Board hearing, the Veteran testified that he had a recent audiogram at the Durham, North Carolina, VA Medical Center in April or May 2011.  See Board Hearing Tr. at 2.  He requested that VA obtain these records before adjudicating his claim.  Id. at 3.  As such, on remand, these records, as well as any other pertinent records identified by the Veteran, should be obtained and associated with the claims folder.

II.  Board Hearing by Videoconference

In the Veteran's VA Form 9, Appeal to the Board, received in September 2011, he indicated that he wanted a hearing before the Board by videoconference for his claim of entitlement to an initial, compensable rating for right hallux valgus deformity.  Therefore, a hearing should be scheduled.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Because the RO schedules video hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Durham, North Carolina, to include an audiogram, dated in April or May 2011.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of an initial, compensable rating for right ear hearing loss.  If this benefit sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

3.  Schedule the Veteran for a videoconference hearing at the earliest available opportunity for his claim of entitlement to an initial, compensable rating for right hallux valgus deformity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


